Citation Nr: 0017745	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tinea pedis and tinea 
cruris, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to January 
1971.  

This matter arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought.  The veteran 
filed a timely appeal, and the case was referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's tinea pedis and tinea cruris are 
objectively shown to involve symptomatology most consistent 
with exfoliation, exudation, and itching involving an exposed 
area of the skin.  The veteran's tinea pedis and tinea cruris 
are not shown to involve disfigurement of the head, face, or 
neck, and are not shown to involve an extensive area of the 
skin, constant exfoliation, extensive lesions, or marked 
disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinea pedis and tinea cruris have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.118, Diagnostic Codes 7800, 7806, 7813 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in the development of facts which 
are pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, and reports of VA 
rating examinations.  In addition the Board notes that in his 
substantive appeal, the veteran expressed a desire to attend 
a personal hearing before a Hearing Officer at the RO.  
Pursuant to that request, a personal hearing was scheduled, 
but the veteran failed to report at the appointed time.  The 
Board notes that as the veteran failed to report to his 
hearing without offering any sort of explanation for his 
absence, evidence which could have had an effect on the 
outcome of this appeal was therefore not obtained.  In any 
event, the Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record shows that the veteran is service connected for a 
skin disorder, diagnosed as tinea pedis and tinea cruris.  A 
10 percent disability rating has been assigned, effective 
from August 9, 1979.  The veteran now contends that his 
service-connected skin disorder has increased in severity, 
and that an increased rating of at least 30 percent is 
warranted.  His claim was denied by a December 1996 rating 
decision, and this appeal followed.  

Contemporaneous clinical treatment records dating from 
February 1994 through February 1999 show that the veteran was 
seen in April 1996 for complaints of a rash of several years' 
duration.  He was seen by the VA Medical Center (VAMC) 
dermatology clinic and was given topical skin cream.  He was 
seen again in January for what was characterized as a skin 
problem involving persistent foot lesions of 18 months' 
duration.  The rash was noted to have spread to the veteran's 
groin and under his arms.  He was diagnosed with tinea which 
was resistant to topical medications.  In August 1997, the 
veteran was seen for skin problems and was observed to have 
white, dry flaking on his feet.  He was given a topical 
cream.  In October 1997, an examination of the veteran's feet 
showed increased foot odor, but no broken skin.  In February 
1999, the veteran was examined, and his skin was 
characterized as being warm and dry with good turgor.  

The veteran underwent a VA rating examination in April 1997.  
The report of that examination shows that he had a fungal 
infection of the skin involving moccasin-type scaling of the 
feet with distal nail involvement of the toes.  He also had 
tinea cruris and had what were characterized as fungal 
lesions on his arms, chest, and upper back.  Some of the 
lesions became pustular follicular lesions, and were 
difficult to differentiate from acneform lesions.  The 
examiner concluded with diagnoses of tinea pedis with 
interdigital maceration, tinea unguium, tinea cruris, and 
tinea corpus.  

In September 1998, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that the veteran was being treated with various antibiotic 
and topical medications for his skin disorder.  On 
examination, the veteran was found to have what was 
characterized as mild lichenification at the back, one-degree 
of rash, mild interdigital scaling, without erythema; and 
postinflammatory pigmentation of the inguinal area and face.  
With respect to exfoliation, only mild scaling was noted, and 
there was no ulceration or crusting.  The examiner concluded 
with diagnoses of post inflammatory hyperpigmentation at the 
inguinal area, face, and back, with mild tinea pedis.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7813 (1999), 
dermatophytosis, which appears to encompass the veteran's 
aggregate symptomatology with respect to his skin disorder, 
such disorders are to be rated by analogy based upon the body 
part or function affected.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999), a noncompensable evaluation is 
assigned for slight disfiguring scars of the head, face, or 
neck.  A 10 percent evaluation is contemplated for moderately 
disfiguring scars, and a 30 percent evaluation is warranted 
for severely disfiguring scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent evaluation, the highest available 
under Diagnostic Code 7800, is assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant disfigurement.  Id.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999), a 
noncompensable evaluation is contemplated upon a showing of 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
contemplated for eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Upon a showing of exudation or constant itching, extensive 
lesions, or marked disfigurement, assignment of a 30 percent 
evaluation is warranted.  Assignment of a 50 percent 
evaluation, the highest available under Diagnostic Code 7806, 
is contemplated for ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or 
exceptional repugnancy.  Id.  

The Board has evaluated the above-discussed evidence, and 
concludes that the currently assigned 10 percent evaluation 
is appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any other 
diagnostic code.  The evidence shows that the veteran was 
seen for complaints of various skin-related problems in April 
1996, January, August, and October 1997.  At those times, he 
was noted to have fungal-like infections in the areas of his 
toes, groin, and under the arms.  No complaints or treatment 
for any lesions of the head, face, or neck were indicated, 
and the veteran's treatment primarily consisted of topical 
creams and antibiotics.  There was no indication that his 
skin disorder involved constant itching or anything other 
than mild exudation, and was not shown to involve an 
extensive surface or exposed area of the skin.  

Likewise, the reports of the April 1997 and September 1998 
rating examinations failed to show that the veteran had what 
could be described as disfiguring scars of the head, face, or 
neck.  Some acneform-like pustules and hyperpigmentation on 
the veteran's face were noted, but these were not 
characterized as disfiguring or otherwise repugnant.  In 
addition, while fungal lesions were noted on the veteran's 
feet, arms, chest and upper back areas in the April 1997 
rating examination, such lesions were characterized as not 
more than "mild" at the time of the September 1998 rating 
examination.  Further, no ulceration or crusting were noted 
at the time of the September 1998 rating examination.  

The Board finds that the veteran's overall symptomatology is 
most consistent with the evaluative criteria for eczema under 
Diagnostic Code 7806, and does not warrant assignment of a 
disability rating in excess of 10 percent.  The veteran is 
found to have mild exfoliation with respect to his fungal 
lesions, but no exudation or crusting is indicated, and he 
has not been objectively shown to have constant, if any, 
itching.  Further, the report of the most recent treatment 
dated in February 1999 shows that the veteran's skin was 
generally warm and dry with good turgor.  Therefore, the 
Board concludes that as the criteria for an increased 
evaluation have not been met, the veteran's appeal must be 
denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999), including 38 C.F.R. § 3.321(b)(1) (1999), 
has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
evidence presented, and finds that there is no showing that 
the disability under consideration, tinea pedis and tinea 
cruris, has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards.  It is unclear as to the veteran's current 
unemployment status, but it was noted in his treatment 
records that he had been employed for some 20 years in the 
civil service.  In any event, there is no showing or 
contention that the veteran's skin disorder has resulted in 
an inability to obtain or retain gainful employment.  
Therefore, in the absence of factors showing an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for entitlement to an evaluation in excess of 
10 percent for the veteran's tinea pedis and tinea cruris is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an increased rating for the veteran's skin 
disorder.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and tinea cruris is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

